Citation Nr: 1813990	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  08-34 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for a cervical spine disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran and friend


ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1980 to August 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2010, the Veteran testified before a Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  Subsequently, the VLJ who conducted the hearing left the Board.  In January 2018, the Board sent the Veteran a letter informing him of this and indicating that the Veteran could have another hearing with another VLJ.  38 U.S.C. § 7107(c) (2012); 38 C.F.R. §§ 20.707, 20.717 (2017).  It was sent to his current address of record, but was returned as undeliverable.  Accordingly, the Board will proceed without scheduling the Veteran for another hearing.  38 U.S.C. § 7107; 38 C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704 (2017). 

In June 2010, the Board remanded the claim for further development.

The Board observes that additional VA treatment records were received following the last adjudication by the RO in the December 2013 supplemental statement of the case.  The Board has reviewed these records and observes that they are not pertinent to the issue of service connection for the cervical spine disability addressed in the decision below.


FINDING OF FACT

The Veteran's current cervical spine disorder did not manifest to a compensable degree within one year of service discharge and has not been shown to be casually related to service.


CONCLUSION OF LAW

The criteria for service connection for cervical spine disability are not met.  38 U.S.C. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veteran's Claim Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Board notes that during his February 2010 Board hearing, the Veteran stated that the January 2009 examination was "incomplete."  The Veteran stated that there were certain questions that the examiner did not ask, yet noted "no" in the answer boxes.  The Board notes that in July 2010 the Veteran was afforded another VA examination, and in May 2013, a VA addendum opinion was obtained to determine the nature and etiology of his cervical spine disability.  The Board finds the VA examination and opinion are adequate to make the determination as, in their totality, they reflect an interview with the Veteran, full physical examination, and/or a review of the record, and provide sufficient details so as to allow the Board to make a fully informed determination with respect to the matter adjudicated below.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Therefore, the Board finds that the examination and opinion reports of record are adequate to make the rating determination, and no further examination or opinion to make this determination is necessary.

The Veteran and his representative have not raised any further issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C. §§ 1110, 1131. 

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for chronic conditions noted in service where continuity of symptomatology is established.  See 38 C.F.R. § 3.303(b). 

Service connection means the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Analysis

The Veteran contends that the cramped aviation bays of the aircrafts he maintained caused constant strain on his neck.  See Correspondence entered in Caseflow Reader in September 2007.  In the alternative, the Veteran stated that the airborne toxins he encountered in the Persian Gulf and/or Japan could have caused his cervical spine disability.  See Appellate Brief entered in Caseflow Reader in June 2017.  

The Veteran's military personnel record indicates that he received the Southwest Asia Service Medal, Global War on Terrorism Medal, and Kuwait Liberation Medal.  However, the Board is unable to confirm that he actually served in Southwest Asia during the requisite time period to meet the criteria for consideration as a Persian Gulf veteran for purposes of 38 C.F.R. § 3.317.  For purposes of this decision, the Board will assume without deciding that he did serve in the Persian Gulf.

In any event, the Board finds that the preponderance of the evidence is against the claim that the Veteran has any relevant claimed symptoms due to an undiagnosed illness or a medically unexplained chronic multi-symptom illness.  There is no competent opinion of record to show that the Veteran has an undiagnosed illness involving any relevant symptoms.  The Veteran is shown to have been diagnosed with chronic pain syndrome secondary to dystonic posturing and degenerative cervical neck strain or spastic torticollis.  Given the foregoing, the Board finds that the Veteran is not shown to have a "qualifying chronic disability" involving the claimed symptoms.  See 38 C.F.R. § 3.317(a)(2)(i).

Regarding direct service connection, the Veteran has a current diagnosis of chronic pain syndrome secondary to dystonic posturing and degenerative cervical neck strain or spastic torticollis.  See VA Examination entered in Legacy in July 2010.  As such, element (1) under Shedden is met.
The Veteran asserted that while in service, he was deployed to the Persian Gulf and Japan where he was exposed to toxins.  See Third Party Correspondence entered in Caseflow in October 2012.  Additionally, he stated that as an aircraft mechanic, he was placed in uncomfortable positions which affected his neck.  See VA Examination entered in Caseflow Reader in July 2010.  The Board notes that the Veteran was deployed to Japan.  See Military Personnel Records.  Additionally, he worked as a helicopter mechanic.  

The Board finds that the preponderance of competent and credible evidence weighs against finding that the Veteran's cervical spine disability had its onset during active duty service or is otherwise related to his active duty service.  Therefore, element (3) under Shedden is not met.

In June 1980, October 1997, and April 2000 and 2001, the Veteran's STRs note complaints and treatments for cervical spine issues to include tenderness, pain, and popping and spasms.  In October 1997 upon examination, the examiner found no abnormalities.  In April 2001, the Veteran was diagnosed with cervical dysfunction.  In February 2006, during the Veteran's Separation/Retirement physical screening, the Veteran was found physically qualified to retire.  

In August 2008 after separation from service, the Veteran saw an orthopedist, J.A. Quintos, M.D.  See Medical Treatment Record-Non Government Facility entered in Caseflow Reader in October 2008.  The examiner reviewed the Veteran's file and performed an in-person examination.  The Veteran stated that he first noticed his neck problems in 1995 when he was deployed to the Persian Gulf.  He stated that his duties required him to wear a heavy and cumbersome radio headset.  The Veteran stated that sometimes when he was repairing aircrafts, he was in uncomfortable positions which put a strain on his neck and back.  The Veteran also attributed his neck pain to the naval physical fitness requirements including sit-ups.  In 1996, the Veteran was placed in a high stress job, and he stated that the stress of the job seemed to have made his neck worse.  

Dr. Quintos requested an MRI of the Veteran's cervical spine and found normal cervical spinal cord with suggestion of mild inferior displacement of cerebellar tonsil and straightening cervical curvature which reflected muscle spasms.  There was no frank disc herniation.  There was suggestive subtle disc bulges at C3-C4 and C4-C5.  The Veteran was referred to a specialist and was diagnosed with cervical muscle spasm, spasmodic.  Dr. Quintos then diagnosed the Veteran with cervical pain secondary to spasmodic torticollis of the sternocleidomastoid and paravertebral cervical muscles.  Dr. Quintos opined that the disability was a direct result of the Veteran's duties performed while in service.  

In January 2009, the Veteran was afforded a VA examination to determine the nature and etiology of his cervical spine disability.  The examiner reviewed the claims file and performed an in-person examination.  The Veteran stated that his neck pain, stiffness, and head shaking or tremors began while he was in the military.  The examiner opined that the Veteran's cervical/neck pain is less likely than not (less than 50/50 probability) caused by or a result of military service.  The examiner stated that in October 1997, the Veteran complained of both lower back and cervical tension.  X-rays revealed normal findings, and the Veteran was diagnosed with overuse syndrome and mechanical low back pain and cervical and rhomboid strain.  In April 2001, the Veteran was diagnosed with cervical somatic dysfunction.  The examiner further stated that in June 2006 and January 2008, the Veteran was examined, but he did not mention neck pain or complaints of any kind.  During the 2006 exam, his cervical spine was normal.     

In February 2010, the Veteran testified at a Board hearing.  The Veteran stated that he was diagnosed with dystopia or spasmodic torticollis in 2008.  See Hearing Transcript at 7.  He stated that in 1996, while in service, he complained of stiff neck and neck pains.  He was told to stretch.  See id. at 7 and 8.  In 2001, he complained of neck popping.  However, x-rays were normal.  See id. at 8. 

In July 2010, the Veteran was afforded a VA examination.  The examiner reviewed the claims file and performed an in-person examination.  The Veteran stated that his neck pains began in 1997 while in the military.  He attributed the neck pain to working in cramped spaces as an Aviation's Electrician mate.  He further claimed that as he was promoted, the stress of the new and demanding position contributed to his neck condition.  The Veteran stated that neck pain and spasms became persistent and gradually worsened until people noticed he held his head at an angle.  This gradually worsened until he began experiencing head tremors.  At the time of the exam, the Veteran carried his head at a 30 degree angle rotated to the right and had constant head tremors.  In June 2006, the Veteran was examined in Washington State.  The neck examination revealed a normal neck, and the record does not reveal any neck complaints from the Veteran.  The Veteran's 2008 examination did not mention the Veteran's cervical spine, it only centered on his thoracolumbar spine.  The examiner stated that since all torticollis cases starts with a visual inspection, if the Veteran's torticollis started within this timeframe, the June 2006 and January 2008 examinations would have noted this torticollis.  

The examiner stated that the medical literature showed that cervical dystonia a.k.a. spasmodic, torticollis is a form of focal dystonia, a disorder that is described by sustained muscle contractions causing repetitive and twisting movements, and abnormal postures in a single body region.  There are two main ways to categorize spasmodic torticollis: age of onset, and cause.  The disorder is categorized as early onset if the patient is diagnosed before the age of 27, and late onset thereafter.  The causes are categorized as either primary (idiopathic) or secondary (symptomatic).  Spasmodic torticollis can be further categorized by the direction and rotation of head movement.  Primary spasmodic torticollis is defined as having no other abnormality other than dystonic movement and occasional tremor in the neck.  This type of spasmodic torticollis is usually inherited.  Studies have shown that the DYT7 locus on chromosome l8p in a German family and the DYT13 locus on chromosome lp36 in an Italian family are associated with spasmodic torticollis.  The inheritance for both loci is autosomal dominant.  These loci are all autosomal dominant inherited with reduced penetrance.  Although these loci have been found, it is still not clear the extent of influence the loci has on spasmodic torticollis.

When other conditions lead to spasmodic torticollis, it is said that the spasmodic torticollis is secondary.  A variety of conditions can cause brain injury, from external factors to diseases.  These conditions are: perinatal cerebral injury, kernicterus, cerebrovascular diseases, drug induced, central nervous system tumor, peripheral or central trauma, infectious or post infectious encephalopathies, toxins, metabolic, paraneoplastic syndromes, central pontine myelinolysis.  Secondary spasmodic torticollis is diagnosed when any of the following are present: history of exogenous insult of exposure, neurological abnormalities other than dystonia, abnormalities on brain imagining, particularly in the basal ganglia.  The examiner confirmed the Veteran's cervical dystonia or spasmodic torticollis diagnosis and opined that the condition is not caused by or a result of military service.  The examiner stated that there is no evidence in the Veteran's STRs or claims file of any of the above exposure or disease in the Veteran's military history.  Thus, this left a primary form of spasmodic torticollis or cervical dystonia which is idiopathic and genetic or inherited in nature.  Therefore, the cervical condition is not caused by or a result of military service.

From July 2010 to April 2013, the Veteran was seen at Manila OPC.  See Capri entered in Caseflow Reader in July 2013 at 1, 32.  The Veteran stated that he had been complaining of stiff neck since 2005.  See id. at 1.  The stiff neck progressed to frank torticollis with tremors.  See id.  The examiners did not opine as to the etiology of the Veteran's torticollis with tremors.  

In October 2012, the Veteran submitted a statement stating that the July 2010 VA examiner's determination regarding primary dystonia was offered by ruling out secondary dystonia and not on any established medical history related to the Veteran's family.  Additionally, the Veteran noted that he was exposed to toxic chemicals when he was stationed in Japan which would mean that his dystonia was secondary.  In support of his position, the Veteran submitted correspondence regarding toxic chemicals and cervical dystonia.  See Third Party Correspondence entered in Caseflow in October 2012.  

Along with the VA examiner's opinion, the Veteran also disagreed with the September 2012 SSOC.  The Veteran stated that he complained to the VA examiner and also had clinical visits for neurological symptoms such as unexplained cramps all over his body, numbness and pain on the left side of his scalp radiating from the left side of his neck muscle groups up to his temple.  The Veteran believed that he has secondary dystonia caused by the toxins he encountered in Japan and/or the Persian Gulf.  The Veteran also submitted an e-mail and an article from the National Spasmodic Torticollis Association.  See Correspondence entered in Caseflow Reader in February 2010.  The e-mail stated that spasmodic torticollis can start with what appears to be a stiff neck.  Additionally, the disability can be genetic with five percent of patients at least one relative with spasmodic torticollis and 50 percent demonstrating a (page did not scan completely) of tremors in the head or hands.  See id.

In May 2013, the RO obtained an addendum opinion to determine whether the Veteran's cervical spine disability was due to or caused by alleged exposure to heavy metal toxins during military service in the Persian Gulf and/or Japan.  The examiner reviewed the claims file.  The examiner opined that the Veteran's cervical disorder is less likely than not (less than 50/50 probability) incurred in or caused by the claimed service injury, event, or illness.  The examiner stated that heavy metal poisoning is characterized most prominently by neurologic signs and symptoms.  However, no significant neurological complaints were found in the Veteran's STRs during or after his service in Japan, i.e., 1998 to 2000.  The examiner stated that the most pertinent evidence was the Veteran's April 2003 Report of Medical Examination which showed a normal neurological system.  Additionally, during the April 2003 examination, the Veteran denied having recurrent neck pain, headaches, seizures, paralysis, periods of unconsciousness, or other neurological problems.  The Veteran reported dizziness due to motion sickness.  From the time of his deployment to Japan to his 2006 separation, the Veteran did not experience any significant neurological symptoms.  Additionally, for his cervical condition to be linked to heavy metal exposure, the Veteran would experience an abnormal brain imaging especially in the basal ganglia.  Here, the Veteran did not experience basal ganglia abnormality.  There was also no evidence of blood toxicology studies to prove heavy metal poisoning.  Therefore, the Veteran's current neck/cervical dystonia condition is less likely than not due to or related to his claimed exposure to heavy metals/toxins while in service.

The Board finds the VA examiners' opinions to be adequate and reliable and affords them great probative weight.  The VA examiners' opinions are based on a thorough review of the record, and contain sufficient rationale.  The examiners considered the Veteran's relevant medical history and contentions when formulating their opinions.  
The Board notes that the Veteran submitted a private report from his orthopedist, Dr. Quintos, M.D. which stated that the Veteran's cervical spine was incurred during military service.  However, Dr. Quintos did not provide a rationale for his opinion.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (conclusory medical opinions without rationale are not adequate).  The U.S. Court of Appeals for Veterans Claims has said that speculative or otherwise conclusory medical opinions (mere data listing followed by a conclusion) cannot be considered as particularly probative in resolving an appeal.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  As such, the private opinion is afforded less probative weight.   

The Board has considered the Veteran's lay statements asserting that his cervical spine disability is related to his military service to include as due to Persian Gulf and/or Japan toxins.  The Board notes that although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, a relationship between his cervical disability and service, to include claimed exposure toxins, is outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1733 n. 4 (Fed. Cir. 2007).

In summary, the weight of the evidence does not support a finding that the Veteran's cervical spine disability is etiologically related to service to include as due to claimed Persian Gulf and/or Japan toxins.  As a result, service connection is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim of service connection, that doctrine is not applicable.  38 U.S.C. § 5107(b).


ORDER

Entitlement to service connection for a cervical spine disability is denied.  




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


